Case: 21-30735     Document: 00516385440         Page: 1     Date Filed: 07/07/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                            July 7, 2022
                                  No. 21-30735
                                Summary Calendar                          Lyle W. Cayce
                                                                               Clerk

   Mary E. Jones,

                                                           Plaintiff—Appellant,

                                       versus

   City of Monroe; First Transit, Incorporated, doing
   business as Monroe Transit Management,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 3:19-CV-832


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Mary E. Jones (“Jones”) appeals the district court’s judgment
   dismissing her employment discrimination and retaliation claims. We find no
   error and AFFIRM.



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30735         Document: 00516385440                Page: 2        Date Filed: 07/07/2022




                                            No. 21-30735


                                                  I.
           Jones worked as a bus driver for the City of Monroe, Louisiana (“the
   City”). 1 The City terminated Jones’s employment on March 26, 2018.
   Determination letters from the transit system’s general manager state that
   Jones was fired because of two instances of “personal misconduct” that
   occurred on or around January 27 and March 10, 2018. 2 The City hired
   another female to replace Jones.
           Following an unsuccessful appeal to the City’s Public Works Director,
   Jones filed a charge with the Equal Employment Opportunity Commission
   (“EEOC”) claiming that she had been discharged because of her sex and in
   retaliation for complaints she had made against her supervisors. The EEOC
   investigated but was “unable to conclude” that the City had violated the law.
   Accordingly, the EEOC issued Jones a right-to-sue letter.



           1
             Jones argued in the proceedings below that she was also employed by First
   Transit, Inc., which oversaw the general operations of the City’s transit system and
   employed some of Jones’s supervisors. The district court found there was no genuine
   dispute that First Transit was not Jones’s employer and granted summary judgment in its
   favor on this basis. Jones does not challenge, and therefore waives, this issue on appeal. See
   Yohey v. Collins, 985 F.2d 222, 224–25 (5th Cir. 1993). Although First Transit joins the City
   in responding to Jones’s appeal, this opinion omits further reference to First Transit.
           2 As to the January 27th incident, the general manager found that Jones became
   “out of control and belligerent, . . . shouting and directing accusations . . . and anger towards
   management” after she received a written warning about proper use of the bus radio. Jones
   was suspended for five days for this infraction. The determination letter further warned
   that “any subsequent violations related to personal misconduct, discourtesy or hostility will
   not be tolerated . . . [and] could result in . . . termination. As to March 10th incident, the
   general manager found that Jones had loudly cursed at another employee while in the
   presence of passengers. The determination letter concluded, “considering the totality of
   the evidence,” including Jones’s similar misconduct just a few weeks earlier, “you are . . .
   discharged from employment with the City of Monroe.”




                                                  2
Case: 21-30735            Document: 00516385440              Page: 3      Date Filed: 07/07/2022




                                             No. 21-30735


            Jones then filed a complaint in federal court asserting that the City’s
   actions violated Title VII of the Civil Rights Act of 1964, 3 among other laws.
   The district court partially granted the City’s Rule 12(b)(6) motion and
   dismissed all but one of Jones’s claims. 4 The district court subsequently
   entered summary judgment against Jones’s only remaining claim, sex
   discrimination. 5 Jones timely appealed.
                                                  II.
                                                  A.
            Jones first challenges the 12(b)(6) dismissal of her claim for retaliatory
   discharge. She asserts that the district court erroneously held that Jones
   failed to exhaust her administrative remedies. However, the district court did
   not dismiss her retaliation claim on this basis. Rather, it determined that
   Jones’s complaint failed to plausibly allege that she engaged in a protected
   activity, 6 one of the elements of a retaliation claim. 7 Because Jones does not
   address the actual basis of the district court’s decision, any argument
   pertaining to this decision is forfeited. 8




            3
                42 U.S.C. § 2000e, et seq.
            4
            Jones v. City of Monroe, No. 19-CV-00832, 2019 WL 5488603 (W.D. La. Oct. 8,
   2019) (Mag. J. Rep. & Rec.), adopting recommendation, 2019 WL 5491922 (W.D. La. Oct.
   24, 2019).
            5
                Jones v. City of Monroe, No. 19-CV-00832, 2021 WL 5181028 (W.D. La. Nov. 8,
   2021).
            6
                Jones, 2019 WL 5488603, at *10.
            7
                See Hernandez v. Yellow Transp., Inc., 670 F.3d 644, 657 (5th Cir. 2012) (citation
   omitted).
            8
                See Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
   1987).




                                                   3
Case: 21-30735          Document: 00516385440              Page: 4      Date Filed: 07/07/2022




                                           No. 21-30735


          Jones also argues that the district court “overlooked” her retaliation
   claim when it later granted the City’s motion for summary judgment. The
   district court did not “overlook” this claim; it refused to consider it because
   Jones did not timely amend her complaint following the 12(b)(6) dismissal. 9
   The district court explicitly stated that Jones may seek leave to amend to cure
   the pleading defect, but it warned her not to “dither in her efforts.” 10 Jones
   did not move for leave to amend her complaint. Instead, she simply inserted
   her retaliation claim in her brief opposing the City’s motion for summary
   judgment, which she filed two years after the 12(b)(6) dismissal, one year
   after the deadline for pleading amendments, after discovery was closed, and
   a few months before trial. We hold the district court did not abuse its
   discretion when it rejected this belated attempt at amendment-by-
   opposition. 11
                                                B.
          Jones also challenges the district court’s decision to admit evidence of
   disciplinary actions taken against Jones between 2009 and 2012. She points
   out that violations are “cleared” after three years under the City’s Employee
   Work Rules and Code of Discipline; therefore, these older violations are
   irrelevant to her termination in 2018.
          We review evidentiary rulings for abuse of discretion, and we afford
   district courts broad discretion regarding questions of relevance. 12 We find
   persuasive the City’s argument that this evidence was relevant to show what


          9
               Jones, 2021 WL 5181028, at *6.
          10
               Jones, 2019 WL 5488603, at *12 & n.19.
          11
            See Marathon Fin. Ins., Inc. v. Ford Motor Co., 591 F.3d 458, 470–71 (5th Cir.
   2009); Fahim v. Marriott Hotel Servs., Inc., 551 F.3d 344, 347–48 (5th Cir. 2008).
          12
               Hicks-Fields v. Harris Cnty., 860 F.3d 803, 808–09 (5th Cir. 2017).




                                                 4
Case: 21-30735           Document: 00516385440              Page: 5       Date Filed: 07/07/2022




                                            No. 21-30735


   constituted “personal misconduct” and that Jones knew her conduct was not
   tolerated and would be subject to severe disciplinary action. Indeed, even on
   appeal Jones maintains that “personal misconduct” is a “vague
   characterization” in the Employee Work Rules. The district court did not
   abuse its discretion when it admitted this evidence.
                                                  C.
           Finally, Jones challenges the district court’s decision to grant
   summary judgment on her sex discrimination claim. 13 We review such
   decisions de novo, applying the same standard as the district court. 14
           A plaintiff may prove a claim of intentional discrimination under Title
   VII with direct or circumstantial evidence. 15 Jones does not argue in her
   opening brief on appeal that direct evidence exists; she discusses only
   circumstantial evidence. Therefore, we do not consider Jones’s contention
   in her reply brief regarding purported direct evidence of sex discrimination. 16
           We analyze claims built on circumstantial evidence under the
   McDonnell Douglas burden-shifting framework. 17 The first stage of this three-
   stage framework requires the plaintiff to establish a prima facie case of




           13
             Jones asserted sex discrimination claims under both Title VII and the Louisiana
   Employment Discrimination Law (“LEDL”). Because the LEDL uses the same standard
   as Title VII, we discuss only Title VII. See Turner v. Kansas City S. Ry. Co., 675 F.887, 891
   n.2 (5th Cir. 2012) (citation omitted).
           14
                LeClerc v. Webb, 419 F.3d 405, 413 (5th Cir. 2005) (citation omitted).
           15
                McCoy v. City of Shreveport, 492 F.3d 551, 556 (5th Cir. 2007).
           16
              See MDK Sociedad De Responsabilidad Limitada v. Proplant Inc., 25 F.4th 360, 367
   (5th Cir. 2022) (citations omitted).
           17
            McCoy, 492 F.3d at 556 (citing McDonnell Douglas Corp. v. Green, 411 U.S. 792,
   802 (1973)).




                                                   5
Case: 21-30735           Document: 00516385440             Page: 6       Date Filed: 07/07/2022




                                           No. 21-30735


   discrimination. 18 Thus, Jones must demonstrate that she “(1) is a member of
   a protected group; (2) was qualified for the position at issue; (3) was
   discharged or suffered some adverse employment action by the employer;
   and (4) was replaced by someone outside [her] protected group or was
   treated less favorably than other similarly situated employees outside the
   protected group.” 19
           Only the fourth prong is at issue. Because Jones was replaced by
   another female bus driver, she must establish that she was treated less
   favorably than similarly situated males. Jones contends that several male
   employees engaged in similar conduct but were not fired.
           We have defined “similarly situated” narrowly, requiring the
   employee’s situation to be “nearly identical” to that of the proffered
   comparator. 20 The district court thoroughly explained why none of the male
   employees were similarly situated to Jones. 21 We agree with that reasoning,
   as well as the arguments presented in the City’s brief. Accordingly, there is
   no genuine dispute that Jones cannot establish a prima facie case, and the
   district court properly granted summary judgment against her sex




           18
                Id.
           19
                Id. (footnote omitted).
           20
              West v. City of Houston, 960 F.3d 736, 740 (5th Cir. 2020) (citation omitted); see
   also Garcia v. Pro. Cont. Servs., Inc., 938 F.3d 236, 244 (5th Cir. 2019) (“Employees are
   similarly situated when they held the same job or responsibilities, shared the same
   supervisor or had their employment status determined by the same person, and have
   essentially comparable violation histories. Critically, however, the conduct the employer
   points to as the reason for the firing must have been nearly identical to that of the proffered
   comparator who allegedly drew dissimilar employment decisions.” (citations and
   quotations omitted)).
           21
                Jones, 2021 WL 5181028, at *4–5.




                                                   6
Case: 21-30735    Document: 00516385440          Page: 7   Date Filed: 07/07/2022




                                  No. 21-30735


   discrimination claim. In light of this conclusion, we need not address the
   second and third stages of the McDonnell Douglas framework.
                                      III.
         For the reasons above, the district court’s judgment is AFFIRMED.




                                       7